Title: To George Washington from Major General William Heath, 1 December 1778
From: Heath, William
To: Washington, George


  
    Dear General
    Roxbury [Mass.] Decr 1st 1778
  
This will be handed to you by the Hon. Mr Holker agent to the Royal Marine and Consul of France, whose known worth is universally acknowledged.
  It is now more than three weeks Since I had the honor to receive yours of the 29th Octr—Incloseing the resolve of Congress of the 22nd of the Same month appointing Major General Gates to the Command of the Eastern District, which I acknowledged in mine of the 7th Ulto mentio<ning> at the Same Time, that General Gates had taken the Command the Day before—I was a little surprized that no mention was made in the resolve or in your Excellencys Letter which enclosed it respecting me or my future destination, and have every Day Since been expecting to receive Intimations of your pleasure—but to this moment have not received any—you Cannot my Dear General but Suppose that in Such a Situation, I must not only feel embarrassed but many disagreable Sensations from all that I know as yet I cannot form a Conclusion whether I am Suspended from Command, or when or where I am to act, I am some Times told that I am to be ordered to Providence, to the Southward—to the northward, to the Main Army, and Some times that I am again to Command <here>, the late Change being only a political Manoeuvre. I am therefore endeavouring to Settle my affairs and to be prepared for Such orders as may be Sent me—but having received none Cannot rest longer without addressing you on the Subject, I was this Day almost determined, to Set out for your Quarters but the uncertainty where I am to act, and what Baggage it would be necessary for me to take on, which must be in a Considerable degree determined <by> the Situation of the place to which I may be ordered have induced me to defer it untill I hear further from your Excellency. I am &c.
